Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 12/02/2021; is a continuation of 16454507, filed 06/27/2019 ,now U.S. Patent #11222077, 16454507 Claims Priority from Provisional Application 62822364, filed 03/22/2019.  It is noted Claim(s) 1-20 are pending. Claim(s) 1  and  17 are independent. 

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 03/15/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
         
        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 and  10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent No.

 11,222,077 (hereinafter, “Patent ‘077”)  of patent application 16/454,507 filed 06/27/2019 issued 01/11/2022); restriction requirement mailed 07/07/2021; Applicant was elected Group 1 (Claim(s) 1-18, Claim(s) 19-20 was withdrawn (non-elected); as recited in claim(s) 5-9 and 18-20; which include the  limitation said, “generating/storing the “ontology” features; thus claim(s) 5-9 and 18-20 are not rejected as ejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of patent ‘077. Thus, the nonstatutory double patenting rejection is appropriated in this case.

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method that cause the presentation of a user interface configured to receive a user input selecting a first model for modeling a system or process; ...cause presentation of a user interface configured to receive user input selecting a plot from f the model input charts to use as an input to the model; ....; and generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the plots selected from the model input charts... [See claim 1 of the current patent application and claim(s) 1 of Patent ‘077  for comparisons].

As recognized by the Examiner, the patent ‘077 include all the limitations of the current patent application.... Furthermore Patent '077 is narrower versions of the broader version as recited in the current application...

Accordingly, it would have been obvious to one of ordinary skill in the art ... to reasonably interpret method that cause the presentation of a user interface configured to receive a user input selecting a first model for modeling a system or process; ...cause presentation of a user interface configured to receive user input selecting a plot from f the model input charts to use as an input to the model; ....; and generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the plots selected from the model input charts...of patent ‘077…in fact are THE SAME INVENTION with the current patent application, since they are both capable of presenting method that cause the presentation of a user interface configured to receive a user input selecting a first model for modeling a system or process; ...cause presentation of a user interface configured to receive user input selecting a plot from f the model input charts to use as an input to the model; ....; and generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the plots selected from the model input charts... 
Thus, they are both exhibiting similar method for method that cause the presentation of a user interface configured to receive a user input selecting a first model for modeling a system or process; ...cause presentation of a user interface configured to receive user input selecting a plot from f the model input charts to use as an input to the model; ....; and generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the plots selected from the model input charts...
Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
To further clarification the claims are comparing as following:
Claims 1-4 and  10-17 of current application and Claim(s) 1-18 of Patent ‘077; which are compared as following, 
  Current Application
(The present Application) 
Patent ‘077

Claim 1 (broad)
 
Claim 1 (Specific)
 














...cause presentation of a user interface configured to receive a user input selecting a first model for modeling a system or process; 

cause presentation of a user interface configured to receive user input selecting one or more features as an input to the first model;








generate and display, in the user interface, a model input chart for each selected feature depicting one or more plots of the associated feature;

 

cause presentation of a user interface configured to receive user input selecting a plot from each of one or more of the model input charts to use as an input to the first model; 







cause presentation of a user interface configured to receive a user input selecting a target feature for the model to mimic, the target feature comprising time series data associated with a sensor of the apparatus; 






generate and display, in the user interface, a model output chart depicting a first plot of time series data of the sensor associated with the target feature; and generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the plots selected from the model input chart... (see claim 1)




 
...a plurality of features each associated with a sensor of an apparatus, each feature comprising time series data relating to a first batch associated with the apparatus, one or more models, and computer-executable instructions; and one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: 


cause presentation of a user interface configured to receive a user input selecting a first model for modeling the apparatus; 

cause presentation of a user interface configured to receive user input selecting one or more features as an input to the first model;

cause presentation of a user interface configured to receive user input to define, for each selected feature, parameters defining one or more plots of time series data of a sensor of the apparatus associated with the selected feature; 

generate and display, in the user interface, a model input chart for each selected feature, each chart depicting the one or more plots of the associated feature, and the one or more plots being temporally aligned in the chart; 

cause presentation of a user interface configured to receive user input selecting one plot from each of one or more of the model input charts to use as an input to the first model;

cause presentation of a user interface configured to receive user input selecting at least one-time interval defining a time period to train the model with the selected plots;

cause presentation of a user interface configured to receive a user input selecting a target feature for the model to mimic, the target feature comprising time series data associated with a sensor of the apparatus; 

generate and display, in the user interface, a model output chart depicting a first plot of time series data of the sensor associated with the target feature; and 

generate and display, in the user interface and on the model output chart, a second plot depicting time series data representing an output of the selected model based on the selected plots and the time intervals from the model input charts, the first and second plot of the model output chart temporally aligned and updated in real-time in response to changes of the selected plots from the model input charts....(See claim 1)

Claim(s) 2-4 and 10-17

2-18



                                         
Claim Objections
Claim(s) 5-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if “Terminal Disclaimer” will be filed to over the nonstatutory double patenting rejection as include herein.





                         Conclusion/Reason for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dennisson et al., (“US 9043894 B1” filed 02/06/2015 [hereinafter “Dennisson”) relates to cluster analysis user interface of the beaconing malware pre-filter system as applied to beaconing malware detection.... For example, each time series may span a number of days, weeks, months, or years. Thus, a connection pair time-series (or simply "connection pair series" or "connection series"), may indicate multiple connections made between a particular internal and external IP address (or domain or other device identifier) and/or a periodicity or other pattern indicating when the connections were made. The internal-external connection pairs may be plotted along each time series for the particular time period [column 11 lines 1-60 and Fig.3w]. However, Dennison fails to show " Interaction visualization model generation ontology time line training the model that includes user input to define, for each selected feature, parameters defining one or more plots of time series data of a sensor of the apparatus associated with the selected feature.... generate and display, in the user interface, a model input chart for each selected feature, each chart depicting the plots of the associated feature, and being temporally aligned in the chart....cause presentation of a user interface configured to receive user input selecting one plot from each of the model input charts to use as an input to the model... cause presentation of a user interface configured to receive user input selecting the time interval defining a time period to train the model with the selected plots; cause presentation of a user interface configured to receive a user input selecting a target feature for the model to mimic, the target feature comprising time series data associated with a sensor of the apparatus…” as recited  and according to paragraph(s) 29-32 and figure(s) 2-4 of the current specification.

Elkherj et al., (“US 10140327 B1” filed 08/17/2016 [hereinafter “Elkherj”) relates to user interface generation system. The system can obtain information stored in different databases located across geographic regions, and determine unique users from the different information... using machine learning models trained on user record information... The system generates user interfaces that enable a reviewing user (e.g., a sales analyst) to obtain a holistic view of each unique user, and also summary data of all similar unique users [the Abstract and column(s) 2 lines 19 through column(s) 3 lines 25]. However, Elkherj fails to show "Interaction visualization model generation ontology time line training the model that includes user input to define, for each selected feature, parameters defining one or more plots of time series data of a sensor of the apparatus associated with the selected feature.... generate and display, in the user interface, a model input chart for each selected feature, each chart depicting the plots of the associated feature, and being temporally aligned in the chart....cause presentation of a user interface configured to receive user input selecting one plot from each of the model input charts to use as an input to the model... cause presentation of a user interface configured to receive user input selecting the time interval defining a time period to train the model with the selected plots; cause presentation of a user interface configured to receive a user input selecting a target feature for the model to mimic, the target feature comprising time series data associated with a sensor of the apparatus…” as recited  and according to paragraph(s) 29-32 and figure(s) 2-4 of the current specification.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/           Primary Examiner, Art Unit 2177